DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species 4, Figures 18-21, claims 1-4, 9, 11, 12, 15-20, 25, 27, 28 and 31-34, in the reply filed on July 29, 2020 is acknowledged.
Claims 5-8, 10, 14, 21-24, 26 and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 29, 2020.
Claim Objections
Claims 1, 2, 12, 17, 18 and 28 are objected to because of the following informalities: 
In claim 1 (line 12) “is detachably” should recite --is for detachably--.
In claim 1 (line 13) “pushes” should recite --is for pushing--.
In claim 1 (line 31) “and pressing” should recite --for pressing--.
In claim 2 (line 2) “can be any” should recite --is--.
In claim 12 (line 2) “can be” should recite --are--.
In claim 17 (line 12) “is detachably” should recite --is for detachably--.
In claim 17 (line 13) “pushes” should recite --is for pushing--.
In claim 17 (line 47) “and pressing” should recite --for pressing--.
In claim 17 (line 57) “part are” should recite --part is--.
In claim 18 (line 2) “can be any” should recite --is--.
In claim 28 (line 2) “can be” should recite --are--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-20, 25, 27, 28, 31, 32 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 (lines 47-52) recites “a second elastic element disposed on the fixing member and pressing against the actuating retainer and the second object; wherein… the second connecting end includes a fixing member receiving space for accommodating the first elastic element and the first connecting end”.
The embodiment of Figures 18-19, in which the second connecting end of fixing member 72 includes a fixing member receiving space for accommodating the first connecting end of actuating retainer 71, clearly shows that second elastic element 73a is incapable of pressing against the actuating retainer.  Accordingly, such limitations within the alternative embodiment claimed in lines 51-52 are inaccurate and indefinite.
Claims 18-20, 25, 27, 28, 31, 32 and 34 depend from claim 17 and are likewise rejected as being indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 11, 12, 15-20, 25, 27, 28 and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US 7,749,006) in view of Wong (US 6,961,249).
As to claim 1, Chiang et al. disclose a quick release connecting device, comprising: 
an actuating retainer 2 including a first connecting end, at least one first push section 22, and a retaining section 24, wherein the retaining section is for detachably engaging with a first object 6; 
a fixing member 1 movably assembled to the actuating retainer, the fixing member including a second connecting end, at least one push part 12,13, and a pivot portion 11, wherein the second connecting end is movably associated with the first connecting end of the actuating retainer, the pivot portion is for detachably connecting with a second object 6, and the at least one push part is for pushing against a third object 5 causing a lever displacement, a rotary displacement, or a limited displacement of the third object; 
a pin connection means 4 providing connection of the second connecting end of the fixing member to the first connecting end of the actuating retainer, wherein the 
a first elastic element 3 disposed between the first connecting end and the second connecting end, wherein the first elastic element pushes against both the first connecting end and the second connecting end such that the first elastic element enables and controls limited movement of the actuating retainer and the fixing member relative to each other (elastic element 3 is pressed against both fixing member 1 and an inner wall surface of receiving space 21 of actuating retainer 2 via pin 4; Figure 5); and 
wherein the first connecting end includes an actuating retainer receiving space 21 for accommodating the first elastic element and the second connecting end (Figures 3-7). 
Chiang et al. fail to disclose a quick release connecting device comprising a second elastic element disposed on the fixing member for pressing against the second object.
Wong teaches a quick release connecting device comprising an elastic element 222,422 disposed on a fixing member 214,414 for pressing against a second object 204,404; the elastic element securely retaining the fixing member in a latched position and biasing the fixing member towards a release position (Figures 1-6).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the connecting device disclosed by Chiang et al. to comprise a second elastic element, as taught by Wong, disposed on the fixing member for pressing against the second object, in order to securely retain the fixing member in a latched position and to bias the fixing member towards a release position.
24 on the actuating retainer 2 is any one of a hook, a recessed section, a protruded section, a stepped section, a flat surface, a cambered surface and a curved surface directed leftward or rightward or forward relative to the actuating retainer (Figure 4).  
As to claims 3 and 19, Chiang et al. disclose a quick release connecting device wherein the retaining section 24 includes a beveled guide surface for guiding the actuating retainer 2 into the first object 6 to engage with the first object (Figure 4).  
As to claims 4 and 20, Chiang et al. disclose a quick release connecting device wherein the pivot portion 11 has a pivot member movably mounted thereto for coupling with the second object 6 (Figure 4).  
As to claims 9 and 25, Chiang et al. disclose a quick release connecting device wherein the first push section 22 is selected from the group consisting of a boss, a bore, a recess, a protrusion, a fastener, a stepped section, an anti-slip section, a flat section and a cambered section (Figure 4).  
As to claims 11 and 27, Chiang et al. disclose a quick release connecting device wherein the fixing member 1 includes a shoulder section for limiting a distance by which the actuating retainer is allowed to move in relation to the actuating retainer 2 (Figure 5).  
As to claims 12 and 28, Chiang et al. disclose a quick release connecting device wherein the first object 6 and the second object 6 are integrally formed, assembled together, or two independent objects (Figure 6).  
22 of the actuating retainer 2 is operable to compress the first push section toward the fixing member 1, such that an overall travel of the quick release connecting device is shortened and the retaining section of the actuating retainer is separated from the first object 6 (elastic element 3 compresses first push section 22 toward fixing member 1; Figure 5).  
As to claims 16 and 32, Chiang et al. disclose a quick release connecting device wherein the push part 12,13 is selected from the group of a protruded section, a recessed section, a through bore, a stepped section, a flat section, a cambered section, a hook section and a curved section (Figure 4).  
As to claim 17 as best understood, Chiang et al. disclose a quick release connecting device, comprising: 
an actuating retainer 2 including a first connecting end, at least one first push section 22, and a retaining section 24, wherein the retaining section is for detachably engaging with a first object 6; 
a fixing member 1 movably assembled to the actuating retainer, the fixing member including a second connecting end, a second push section 12,13, and a pivot portion 11, wherein the second connecting end is movably associated with the first connecting end of the actuating retainer, the pivot portion is for detachably connecting with a second object 6, and the second push section is for pushing against a third object 5; 
a pin connection means 4 providing connection of the second connecting end of the fixing member to the first connecting end of the actuating retainer, wherein the 
a first elastic element 3 disposed between the first connecting end and the second connecting end, wherein the first elastic element pushes against both the first connecting end and the second connecting end such that the first elastic element enables and controls limited movement of the actuating retainer and the fixing member relative to each other (elastic element 3 is pressed against both fixing member 1 and an inner wall surface of receiving space 21 of actuating retainer 2 via pin 4; Figure 5); and 
wherein the first connecting end includes an actuating retainer receiving space 21 for accommodating the first elastic element and the second connecting end; 
wherein the second push section comprises at least one push part 12,13 and when the at least one push part is subjected to a rotational or a non-rotational displacement, one or more of the at least one push parts are displaced to push against the third object, causing the second push section to move the third object through a lever displacement, a rotary displacement, or a limited displacement (Figures 3-7).
Chiang et al. fail to disclose a quick release connecting device comprising a second elastic element disposed on the fixing member for pressing against the second object.
Wong teaches a quick release connecting device comprising an elastic element 222,422 disposed on a fixing member 214,414 for pressing against a second object 204,404; the elastic element securely retaining the fixing member in a latched position and biasing the fixing member towards a release position (Figures 1-6).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention 
As to claims 33 and 34, Chiang et al. disclose a quick release connecting device wherein: 
the pin connection means 4 is inserted into a pin hole 1411 and slides along a pin connection slot 23; 
when the first connecting end includes the receiving space 21, the first connecting end further includes the pin connection slot and the second connecting end includes the pin hole (Figures 3-7).  

Response to Arguments
Applicant's arguments filed January 27, 2021 have been fully considered but they are not persuasive. 
As to claims 1 and 17, Attorney argues that:
Chiang et al. fail to disclose a connecting device wherein the fixing member includes at least one push part pushing against a third object causing a lever displacement, rotary displacement or a limited displacement of the third object.
Examiner disagrees.  As to claims 1 and 17, Chiang et al. disclose a connecting device wherein the fixing member 1 includes at least one push part 12,13 pushing against a third object 5 causing a lever displacement, rotary displacement or a limited displacement of the third object (Figures 3-7).
As to claims 1 and 17, Attorney argues that:
are movable relative to each other within a limited range.
Examiner disagrees.  As to claims 1 and 17, Chiang et al. disclose a connecting device wherein the actuating retainer 2 and the fixing member 1 are movable relative to each other within a limited range (Figures 3-7).
As to claims 1 and 17, Attorney argues that:
Chiang et al. fail to disclose a connecting device wherein the first elastic element pushes against both the first connecting end and the second connecting end.
Examiner disagrees.  As to claim 1, Chiang et al. disclose a connecting device wherein the first elastic element 3 pushes against both the first connecting end and the second connecting end (elastic element 3 is pressed against both fixing member 1 and an inner wall surface of receiving space 21 of actuating retainer 2 via pin 4; Figure 5).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081.  The examiner can normally be reached on M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

05/14/21
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619